Citation Nr: 0334796	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  00-19 517	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a sinus disability.

2.  Entitlement to an increased rating for bilateral 
herniorrhaphy scars, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 10 percent disabling.   


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from April 1972 to May 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought.  

The veteran was afforded a hearing before the undersigned 
sitting as an Acting Veterans Law Judge in April 2003.  
During the April 2003 hearing on appeal, the veteran was 
assisted by a Veterans Service Representative, who is an 
employee of the VA RO.


REMAND

At the April 2003 hearing, the veteran indicated that he is 
receiving Social Security Disability payments and also that 
there were additional treatment records pertaining available 
at to his back disability.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "Court") has held 
that fulfillment of the VA's duty to assist includes the 
procurement and consideration of any clinical data of which 
the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992). 

The veteran testified as well that he believes his service-
connected chronic low back strain has worsened since the VA 
examination conducted in November 2002.  Furthermore, review 
of the report of the November 2002 examination reflects that 
the examiner was not provided with the veteran's claims 
folder or medical records in connection with the examination.  
Because the veteran believes his low back symptoms have 
worsened, and because the VA examiner was less than fully 
informed as to the veteran's condition and treatment at the 
time of the November 2002 examination, another examination 
for compensation purposes should be performed after the 
veteran's medical records have been obtained from the Social 
Security Administration, the private physician, and the VA.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), Quartuccio v. Principi, 
16 Vet. App. 183 (2002) as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should obtain the pertinent 
treatment records from 1)  the VA 
Hospital in Lebanon, Pennsylvania and 2)  
the private medical care provider 
identified at P. 9-10 of the April 2003 
Hearing transcript who treated the 
veteran for a back condition.  

After securing any necessary releases, 
the RO should obtain these records (not 
already in the claims folder) and 
associate them with his claims folder in 
order to give the veteran every 
consideration with respect to the present 
appeal and to ensure that the VA has met 
its duty to assist the veteran in 
developing the facts pertinent to the 
claim.  If the search for such records 
have negative results, documentation to 
that effect from each of such contacted 
entities should be placed in the claim 
file.  

4.  AFTER obtaining the records described 
above, the RO should afford the veteran a 
VA examination to identify the nature and 
etiology of all currently-shown low back 
symptomatology.  The claims folder, 
including all records obtained pursuant 
to the above requests, must be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner is 
requested to describe the extent of 
impairment resulting from the veteran's 
low back strain.  The examiner is also 
requested to discuss whether the veteran 
has degenerative changes resulting from 
the strain.  The complete rationale for 
all opinions expressed should be fully 
explained.

5.  When the delineated development, 
including any additional development 
deemed necessary by the RO, has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to afford due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


